Title: To John Adams from Francis Dana, [1 June 1783]
From: Dana, Francis
To: Adams, John


          Dear Sir
            St: PetersbourgMay 21st. 1783. O.S. [1 June N.S.]
          Your letter of the 24th. of March which was mentioned as missing in my last, has this day come to hand together with that of the 1st. inst: Since mine of the 16th. of March, the receipt of which you acknowledge in your last, I have written three times to you viz: on the 28th. of April, the 1st. and 4th. of May. enclosing Copies of my Memorial in the two first. By the last post I sent an open letter for Mr: Livingston under cover to you to give you what further information I had received relative to the Memorial. The week is past and nothing more has yet taken place. This considering how affairs are conducted here is not really unexpected. Patience, much patience indeed, is necessary. If I was sure Congress wou’d support me in it I wou’d take another step, of the propriety of which I have personally no doubt. But to support it, Congress must resolve not to send another Minister here when I quit the ground. If a half a score of such geniuses as you, were there, I wou’d infallibly take it at every hazard, if I have not a satisfactory answer to my Memorial— Touching the Gentleman’s doubt whether the Credit was necessary, he may be assured I shou’d not have written for it if I had not been certain of the custom. It is a matter of too much consequence to be taken up upon slight information. The sum to be paid is 6,000 Roubles for each signature, and there are generally Four appointed on their part. Which sum falls short of the Credit I asked for, more or less as the Exchange varies. It will not go beyond it. I thought it adviseable to have enô, as whatever remain’d might be carried by me to the Credit of the United States. This is so settled a Custom that every Power which has acceeded to the Neutral Confederation has paid it. Thus much to clear up scruples— For my own safety, if I shou’d ever have occasion for it, I will attend to your hint about the Certificate. We shou’d not have heard so much about the armed Neutrality in this quarter if the Case had been otherwise. I have a curious tale to tell of this matter. It wou’d be a very proper place to tell that & some other things in, where you wish now and then to throw out some Stories about our Peregrinations, Robbers &c, Neither you or they know the real state of matters here, nor will they till my return, if then, which will depend upon contingencies. I fear only the effects of delusion.
          It is a great satisfaction to me to find the reasons I have assigned for not making the Communication you spoke of, are thought by you to be conclusive. Yet for the weighty reason abovementioned, there is a design to keep the bubble up. It appears to be absolutely unnecessary for us to concern ourselves about it. This is my clear opinion; and if I was in that same place I wou’d give my reasons at large for it— Fear not, I will never engage you in any affair, on account of your advice giving as a Friend to me. Where I ask it officially, and expressly so, the case is different. Your hints are always serviceable; if I do not follow them, they put me upon reflecting upon the subject of them, with more deliberation—
          Mr. Hartley you say is to finish with you. Do you mean by this, as I suppose, to conclude the Definitive Treaty? The World tells us, and Mr: Fox seems to support it, that his business is a Commercial Treaty. I am ignorant if you have such Powers. I doubt it, from what you last wrote me upon that Subject. The West India Trade as tendered by Mr. Pitt’s bill, at least, must be secured. In this quarter of the World I see the whole importance of it, I wrote to Mr: Livingston upon that subject early last Winter; and proposed the same plan to him, with this difference, that we shou’d have full liberty, to export the West India Commodities to all parts of the World; by which means we shou’d gain a most important commerce with Europe. The same Duties only must be paid, as their own subjects pay upon exportation to Great-Britain— This is absolutely necessary to secure the advantage of a direct Commerce with Europe. Without it, they might enhance the price of the Commodities upon us, ad libitum.
          As to the Congress and Mediation which you say are talked of, I agree fully with you that there is no need of either on our Affairs. But how are you to be invited to join it if there was; when objections are raised here by one of the Mediators, against the reception of a Minister from the United-States. It wou’d be a curiosity indeed if it shou’d happen, and yet it wou’d not surprise me if it shou’d. When we once depart from fixed principles there are no inconsistences and absurdities we may not fall into. Besides, I shou’d not be surprised if the other part of the business than what you mention of your Friend shou’d be thrown into the hands of {Franklin} For I know there is an extreme jealousy entertained by the {minister of France} about the Treaty I have in contemplation. I have been told more than once we can have nothing in particular here that wou’d render a Treaty worth the expence of it. Indeed there might be some advantage in a political connection. But this will be general to all Nations. The only difference by having a Treaty wou’d be the paying of Duties in the Money of Russia instead of Rix Dolls: and the expence wou’d far exceed this advantage. I have constantly favoured these Ideas, and answer’d, Congress are desirous of having a Commercial Treaty with this Empire, they must be gratified, and it is my business to make it. If it costs them more than ’tis worth ’tis none of my Fault. Judge you my Friend from this, and the confidential Intelligence which I communicated to you in my letter by your Son, upon some circumstances which may have fallen under your knowledge.
          Your’s &c &c
          (Cypher by your Son)
        